Order entered June 30, 1967, unanimously modified on the law and the facts, without costs or disbursements, to provide for an increase of alimony to the wife in the sum of $150 per week, and for the support of the children to $75 per week, the present provisions for the childrens’ schooling to continue. The record demonstrates that since the judgment of separation in 1963, both the expenses of the wife and children and the income of the husband respondent, have grown larger. Order entered October 19, 1967, denying plaintiff’s application for counsel fees and disbursements to prosecute this appeal, unanimously reversed on the law and the facts, without costs or disbursements, and a counsel fee in the sum of $350 is allowed. Special Term denied the application for a counsel fee to prosecute the appeal with leave to renew. As the matter is wholly within our cognizance, a present disposition can be made, thus saving time and effort of the parties and the court. Concur — Stevens, J. P., Eager, Steuer, Tilzer and MeGivern, JJ.